
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.16


$225,000,000 5.125% Senior Notes due 2007

$225,000,000 6% Senior Notes due 2012
 
  

Cintas Corporation No. 2
Issuer
 
  

Cintas Corporation
Parent Guarantor
 
  

Affirmed Medical, Inc.,
American First Aid Company,
Cintas Corporation No. 3,
Cintas Corp. No. 8, Inc.,
Cintas Corp. No. 15, Inc.,
Cintas—RUS, L.P.,
Cintas First Aid Holdings Corporation,
LLT, Inc.,
Respond Industries, Incorporated,
Xpect First Aid Corporation

Subsidiary Guarantors
 
  

PURCHASE AGREEMENT

  

Dated:  May 22, 2002

--------------------------------------------------------------------------------


TABLE OF CONTENTS


 
 
 
  Page

--------------------------------------------------------------------------------

SECTION 1. Representations and Warranties   3 (a)     Representations and
Warranties by the Issuer and the Guarantors Company   3       (i) No Similar
Offerings or General Solicitation   3       (ii) Offering Memorandum   4  
    (iii) Incorporated Documents   4       (iv) Independent Accountants   4  
    (v) Independent Accountants   4       (vi) Parent Guarantor's Financial
Statements   4       (vii) Consolidating Financial Information   5       (viii)
No Material Adverse Change in Business   4       (ix) Good Standing of the
Issuer   5       (x) Good Standing of the Guarantors   5       (xi) Good
Standing of the Parent Guarantor's Subsidiaries   5       (xii) Capitalization  
6       (xiii) Authorization of Agreement   6       (xiv) Authorization of
Registration Rights Agreement   6       (xv) Authorization of the Indenture   6
      (xvi) Authorization of the Notes   6       (xvii) Authorization of
Guarantees   7       (xviii) Authorization of Exchange Notes   7       (xix)
Authorization of Exchange Guarantees   7       (xx) Description of the Notes,
the Exchange Notes, the Guarantees, the Exchange Guarantees, the Indenture and
the Registration Rights Agreement   7       (xxi) Absence of Defaults and
Conflicts   7       (xxii) Absence of Labor Dispute   8       (xxiii) Absence of
Proceedings   8       (xxiv) Absence of Further Requirements   8       (xxv)
Possession of Intellectual Property   8       (xxvi) Possession of Licenses and
Permits   9       (xxvii) Title to Property   9       (xxviii) Taxes   9  
    (xxix) Investment Company Act   9       (xxx) Environmental Laws   9  
    (xxxi) Registration Rights   10       (xxxii) Rule 144A Eligibility   10  
    (xxxiii) Regulation S Criteria   10       (xxxiv) No Registration Required  
10       (xxxv) Business Relationships   10       (xxxvi) Accuracy of Exhibits  
11       (xxxvii) Reporting Issuer   11       (xxxviii) Stock Purchase Agreement
  11 (b)     Officer's Certificates of the Issuer and the Guarantors   11
SECTION 2.
Sale and Delivery to Initial Purchasers; Closing
 
11 (a)     Securities   11 (b)     Payment   11 (c)     Qualified Institutional
Buyer   11 (d)     Denominations; Registration   11
SECTION 3.
Covenants of the Issuer and the Guarantors
 
12 (a)     Offering Memorandum   12

--------------------------------------------------------------------------------

(b)     Notice and Effect of Material Events   12 (c)     Amendment to Offering
Memorandum and Supplements   12 (d)     Qualification of Securities for Offer
and Sale   12 (e)     Rating of Securities   12 (f)     DTC, Euroclear and
Clearstream Luxembourg   13 (g)     Use of Proceeds   13 (h)     Restriction on
Sale of Securities   13
SECTION 4.
Payment of Expenses
 
13 (a)     Expenses   13 (b)     Termination of Agreement   13
SECTION 5.
Conditions of Initial Purchasers' Obligations
 
13 (a)     Opinion of Counsel for the Issuer and Guarantors   13 (b)     Opinion
of Counsel for Initial Purchasers   14 (c)     Officers' Certificate of Issuer  
14 (d)     Officers' Certificate of Guarantors   14 (e)     Accountant's Comfort
Letters   14 (f)     Bring-down Comfort Letter   14 (g)     Maintenance of
Rating   14 (h)     Registration Rights Agreement   15 (i)     Clearance and
Settlement   15 (j)     Credit Agreements   15 (k)     Additional Documents   15
(l)     Termination of Agreement   15
SECTION 6.
Subsequent Offers and Resales of the Securities
 
15 (a)     Offer and Sale Procedures   15       (i) Offers and Sales in the
United States or to U.S. Persons only to Qualified Institutional Buyers and
outside the United States only to Non-U.S. Persons   15       (ii) United
Kingdom Selling Restrictions   16       (iii) Sales Pursuant to Regulation S  
16       (iv) Minimum Principal Amount   16       (v) No General Solicitation  
17       (vi) Purchases by Non-Bank Fiduciaries   17       (vii) Subsequent
Purchaser Notification   17       (viii) Restrictions on Transfer   17  
    (ix) Placement Completion Date   17 (b)     Covenants of the Issuer and the
Guarantors   17       (i) Inquiries   17       (ii) Integration   18       (iii)
Rule 144A Information   18       (iv) Restriction on Repurchases   18
SECTION 7.
Indemnification
 
18 (a)     Indemnification of Initial Purchasers   18 (b)     Indemnification of
Issuer, Guarantors, Directors and Officers   19 (c)     Actions Against Parties;
Notification   19 (d)     Settlement Without Consent if Failure to Reimburse  
19
SECTION 8.
Contribution
 
20

ii

--------------------------------------------------------------------------------


SECTION 9.
Representations, Warranties and Agreements to Survive Delivery
 
21
SECTION 10.
Termination of Agreement
 
21 (a)     Termination; General   21 (b)     Liabilities   21
SECTION 11.
Default by One or More of the Initial Purchasers
 
21
SECTION 12.
Notices
 
22
SECTION 13.
Parties
 
22
SECTION 14.
GOVERNING LAW AND TIME
 
22
SECTION 15.
Effect of Headings
 
22

SCHEDULES

1—Pricing Schedule
2—Parent Guarantor's non-Guarantor Significant Subsidiaries

EXHIBITS

A—Form of Registration Rights Agreement
B—Form of Opinion of Keating, Muething & Klekamp, P.L.L.

iii

--------------------------------------------------------------------------------

PURCHASE AGREEMENT

CINTAS CORPORATION NO. 2
(a Nevada corporation)

$225,000,000 5.125% Senior Notes due 2007

$225,000,000 6% Senior Notes due 2012

Unconditionally Guaranteed, jointly and severally as to Payment of Principal,
Premium, if any, and Interest by

CINTAS CORPORATION
(a Washington corporation)

Parent Guarantor

and

Affirmed Medical, Inc.,
American First Aid Company,
Cintas Corporation No. 3,
Cintas Corp. No. 8, Inc.
Cintas Corp. No. 15, Inc.'
Cintas—RUS, L.P.,
Cintas First Aid Holdings Corporation,
LLT, Inc.,
Respond Industries, Incorporated,
Xpect First Aid Corporation

Subsidiary Guarantors

May 22, 2002

BANC ONE CAPITAL MARKETS, INC.
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
LEHMAN BROTHERS INC.
WILLIAM BLAIR & COMPANY, L.L.C.
MCDONALD INVESTMENTS INC.
U.S. BANCORP PIPER JAFFRAY INC.
FIRST UNION SECURITIES, INC.
MORGAN STANLEY & CO. INCORPORATED

c/o Banc One Capital Markets, Inc.
1 Bank One Plaza, Suite IL 1-0595
Chicago, Illinois 60670

c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated

--------------------------------------------------------------------------------

Sears Tower Building
233 South Wacker Drive
Suite 5500
Chicago, IL 60606

Ladies and Gentlemen:

        Cintas Corporation No. 2, a Nevada corporation (the "Issuer") confirms
its agreement with Banc One Capital Markets, Inc. ("Banc One"), Merrill Lynch,
Pierce, Fenner & Smith Incorporated ("Merrill Lynch"), Lehman Brothers Inc.,
William Blair & Company, L.L.C., McDonald Investments Inc., U.S. Bancorp Piper
Jaffray Inc., First Union Securities, Inc., and Morgan Stanley & Co.
Incorporated (collectively, the "Initial Purchasers"), with respect to the issue
and sale by the Issuer and the purchase, severally and not jointly, by the
Initial Purchasers of $225,000,000 aggregate principal amount of the Issuer's
5.125% Senior Notes due 2007 (the "5.125% Notes") and $225,000,000 aggregate
principal amount of the Issuer's 6% Senior Notes Due 2012 (the "6% Notes" and
together with the 5.125% Notes, the "Notes"). The Notes will be unconditionally
guaranteed, jointly and severally, as to payment of principal, premium, if any,
and interest (the "Guarantees" and together with the Notes, the "Securities") by
Cintas Corporation, a Washington corporation (the "Parent Guarantor"), and the
wholly-owned domestic subsidiaries of the Parent Guarantor, other than Cintas
No.2, listed on the title page of this Agreement (collectively, the "Subsidiary
Guarantors" and together with the Parent Guarantor, the "Guarantors"), and will
be issued pursuant to an indenture, dated as of May 28, 2002 (the "Indenture,"
which term, as used herein, includes the Officers' Certificate (as defined in
the Indenture)) establishing the form and terms of the Securities pursuant to
Section 3.1 of the Indenture, among the Issuer, the Guarantors and Wachovia
Bank, National Association, as trustee (the "Trustee"). Securities issued in
book-entry form will be issued to Cede & Co. as nominee of The Depository Trust
Company ("DTC") pursuant to a letter agreement, to be dated as of or prior to
the Closing Time (as defined in Section 2(b)) (the "DTC Agreement"), among the
Issuer, the Trustee and DTC.

        The Issuer and the Guarantors understand that the Initial Purchasers
propose to make an offering of the Securities on the terms and in the manner set
forth herein and agree that the Initial Purchasers may resell, subject to the
conditions set forth herein, all or a portion of the Securities to purchasers
("Subsequent Purchasers") at any time after the date of this Agreement. The
Securities are to be offered and sold through the Initial Purchasers without
being registered under the Securities Act of 1933, as amended (the "1933 Act"),
in reliance upon exemptions therefrom. Pursuant to the terms of the Securities
and the Indenture, investors that acquire Securities may only resell or
otherwise transfer such Securities if such Securities are hereafter registered
under the 1933 Act or if an exemption from the registration requirements of the
1933 Act is available (including the exemption afforded by Rule 144A
("Rule 144A") of the rules and regulations promulgated under the 1933 Act by the
Securities and Exchange Commission (the "Commission")).

        The Issuer and the Guarantors have prepared and delivered to the Initial
Purchasers copies of a preliminary offering memorandum, dated May 21, 2002
(including documents incorporated by reference therein, the "Preliminary
Offering Memorandum"), and have prepared and will deliver to the Initial
Purchasers, on the date hereof or the next succeeding day, copies of a final
offering memorandum, dated May 22, 2002 (including documents incorporated by
reference therein, the "Final Offering Memorandum"), each for use by the Initial
Purchasers in connection with their solicitation of purchases of, or offering
of, the Securities. "Offering Memorandum" means, with respect to any date or
time referred to in this Agreement, the most recent offering memorandum (whether
the Preliminary Offering Memorandum or the Final Offering Memorandum, or any
amendment or supplement to either such document), including any exhibits thereto
and any documents incorporated by reference therein, which has been prepared and
delivered by the Issuer and the Guarantors to the Initial Purchasers in
connection with their solicitation of purchases of, or offering of, the
Securities.

2

--------------------------------------------------------------------------------


        All references in this Agreement to financial statements and schedules
and other information which are "contained," "included" or "stated" in the
Offering Memorandum (or other references of like import) shall be deemed to mean
and include all such financial statements and schedules and other information
which are incorporated by reference in the Offering Memorandum; and all
references in this Agreement to amendments or supplements to the Offering
Memorandum shall be deemed to mean and include the filing of any document under
the Securities Exchange Act of 1934, as amended (the "1934 Act"), which is
incorporated by reference in the Offering Memorandum.

        The holders of the Notes will be entitled to the benefits of a
Registration Rights Agreement, dated as of May 28, 2002, among the Issuer, the
Guarantors and the Initial Purchasers, in substantially the form attached hereto
as Exhibit A with such changes as shall be agreed to by the parties hereto (the
"Registration Rights Agreement"), pursuant to which the Issuer and the
Guarantors have agreed, among other things, to file a registration statement
(the "Registration Statement") with the Commission registering the Securities or
the Exchange Securities referred to in the Registration Rights Agreement under
the 1933 Act.

        SECTION 1.    Representations and Warranties.    

        (a)    Representations and Warranties by the Issuer and the
Guarantors.    The Issuer and each of the Guarantors, jointly and severally,
represent and warrant to each Initial Purchaser as of the date hereof and as of
the Closing Time referred to in Section 2(b) hereof and agree with each Initial
Purchaser, as follows:

        (i)    No Similar Offerings or General Solicitation. None of the Issuer,
the Guarantors or any of their respective affiliates (as defined in Rule 501(b)
under the 1933 Act, "Affiliates") or any person acting on its or their behalf
(other than the Initial Purchasers, as to whom the Issuer and the Guarantors
make no representation) has (A) within the six-month period prior to the date
hereof, offered or sold in the United States or to any U.S. person (as defined
in Regulation S under the 1933 Act, "U.S. Persons") the Securities or any
security of the same class or series as either series of the Securities so as to
cause such security to be integrated with the sale of the Securities in a manner
that would require the registration of the Securities under the 1933 Act or
(B) offered or will offer to sell the Securities (1) in the United States or to
U.S. Persons, by means of any form of general solicitation or general
advertising within the meaning of Rule 502(c) under the 1933 Act or (2) with
respect to any Securities sold in reliance on Rule 903 of Regulation S under the
1933 Act ("Regulation S"), by means of any directed selling efforts within the
meaning of Rule 902(b) of Regulation S; and each of the Issuer, the Guarantors
and their respective Affiliates and any person acting on its or their behalf
(other than the Initial Purchasers, as to whom the Issuer and the Guarantors
make no representation) has complied and will comply with the offering
restrictions requirement of Regulation S.

        (ii)  Offering Memorandum. The Offering Memorandum does not, and at the
Closing Time will not, include an untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that this representation, warranty and agreement shall not apply to statements
in or omissions from the Offering Memorandum made in reliance upon and in
conformity with information furnished to the Issuer or the Guarantors in writing
by Banc One and Merrill Lynch on behalf of the Initial Purchasers expressly for
use in the Offering Memorandum.

        (iii)  Incorporated Documents. The documents incorporated or deemed to
be incorporated by reference in the Offering Memorandum, at the time they were
or hereafter are filed with the Commission, complied and will comply in all
material respects with the requirements, as applicable, of the 1934 Act and the
rules and regulations of the Commission thereunder (the "1934 Act Regulations"),
and, when read together with the other information in the Offering Memorandum at
the time the Offering Memorandum was issued and at the Closing Time, did not

3

--------------------------------------------------------------------------------




and will not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

        (iv)  Independent Accountants of the Parent Guarantor. Ernst & Young
LLP, who have certified the consolidated financial statements of the Parent
Guarantor and its subsidiaries and supporting schedules included, or
incorporated by reference, in the Offering Memorandum, are independent certified
public accountants with respect to the Parent Guarantor and its subsidiaries
within the meaning of Regulation S-X promulgated under the 1933 Act.

        (v)  Independent Accountants of Omni Services, Inc. Arthur Andersen LLP,
who have certified the financial statements of Omni Services, Inc., a Virginia
corporation ("Omni"), and its subsidiaries and supporting schedules included, or
incorporated by reference, in the Offering Memorandum, are independent certified
public accountants with respect to Omni and its subsidiaries within the meaning
of Regulation S-X promulgated under the 1933 Act.

        (vi)  Parent Guarantor's Financial Statements. The historical
consolidated financial statements of the Parent Guarantor and its subsidiaries
and the financial statements of Omni, including the related notes and schedules
thereto, included or incorporated by reference in the Offering Memorandum
present fairly the financial position of the Parent Guarantor and its
subsidiaries and Omni, respectively, at the dates indicated and the results of
operations of the Parent Guarantor and its subsidiaries and Omni, for the
periods specified. Except as otherwise stated in the Offering Memorandum, said
historical consolidated financial statements of the Parent Guarantor and its
subsidiaries and the financial statements of Omni have been prepared in
conformity with generally accepted accounting principles ("GAAP") applied on a
consistent basis throughout the periods involved, and all adjustments necessary
for a fair presentation of results for such periods have been made. The
supporting schedules, if any, included or incorporated by reference in the
Offering Memorandum present fairly the information required to be stated therein
and have been prepared in accordance with GAAP; and the selected financial data
and the summary financial information included in the Offering Memorandum
present fairly the information shown therein and have been compiled on a basis
consistent with the audited financial statements incorporated by reference in
the Offering Memorandum. The ratios of earnings to fixed charges of the Parent
Guarantor included in the Offering Memorandum have been calculated in compliance
with Item 503(d) of Regulation S-K of the Commission. The pro forma financial
statements and the related notes thereto, if any, included in the Offering
Memorandum present fairly in all material respects the information shown
therein, and have been properly compiled on the bases described therein, and the
assumptions used in the preparation thereof are reasonable and the adjustments
used therein are appropriate to give effect to the transactions and the
circumstances referred to therein.

        (vii) Consolidating Financial Information. The consolidating financial
information included or incorporated by reference in the Offering Memorandum
(A) is based upon the books and records of the Subsidiary Guarantors, the Issuer
and the other subsidiaries of the Parent Guarantor, (B) is a fair and accurate
presentation in all material respects of the financial condition and operations
of the respective entities, singly or on a combined basis, as the case may be,
as set forth therein, and does not contain an untrue statement of a material
fact or omit to state a material fact where omission would make the information
therein misleading in any material respect, (C) has been prepared in conformity
with generally accepted accounting principles applied on a consistent basis
throughout the periods involved, and (D) conforms to and is in compliance with
the requirements of Rule 3-10 of Regulation S-X.

        (viii)  No Material Adverse Change in Business. Since the respective
dates as of which information is given in the Offering Memorandum, except as
otherwise stated therein or contemplated thereby, (A) there has been no material
adverse change in the condition, financial or

4

--------------------------------------------------------------------------------




otherwise, or in the earnings, business affairs or business prospects of the
Issuer, the Guarantors or the Parent Guarantor and its subsidiaries, considered
as one enterprise, whether or not arising in the ordinary course of business (a
"Material Adverse Effect"), (B) there have been no transactions entered into or
acquisitions by the Issuer, the Guarantors or any of the Parent Guarantor's
subsidiaries, other than those in the ordinary course of business or disclosed
in the Offering Memorandum, which are material with respect to the Issuer, the
Guarantors or the Parent Guarantor and its subsidiaries considered as one
enterprise, and (C) there has been no dividend distributions of any kind
declared, paid or made by the Issuer or any Guarantor on any class of their
respective capital stock, except for regular annual dividends on the Parent
Guarantor's common stock in amounts that are consistent with past practice and
intercompany dividends in the ordinary course of business.

        (ix)  Good Standing of the Issuer. The Issuer has been duly incorporated
and is validly existing as a corporation in good standing under the laws of the
State of Nevada with corporate power and authority to own, lease and operate its
properties and to conduct its business as described in the Offering Memorandum
and to enter into and perform its obligations under this Agreement, the
Indenture, the Registration Rights Agreement and the Notes; and the Issuer is
duly qualified as a foreign corporation to transact business and is in good
standing in each other jurisdiction in which such qualification is required,
whether by reason of the ownership or leasing of property or the conduct of
business, except where the failure to so qualify or to be in good standing would
not have a Material Adverse Effect.

        (x)  Good Standing of the Guarantors. Each wholly-owned subsidiary of
the Parent Guarantor (other than the Issuer) that is not organized under the
laws of a jurisdiction outside of the United States is a Subsidiary Guarantor
and, in such capacity, has authorized, executed and delivered this Agreement
and, at or prior to Closing Time, will have authorized, executed and delivered
each of the Registration Rights Agreement and the Indenture. The Parent
Guarantor and each Subsidiary Guarantor has been duly organized and is validly
existing as a corporation, limited partnership or limited liability company, as
the case may be, in good standing under the laws of the jurisdiction of its
incorporation or formation with full corporate or equivalent power and authority
under such laws to own, lease and operate its properties and to conduct its
business as now being conducted as described in the Offering Memorandum and to
enter into and perform its obligations under this Agreement, the Indenture, the
Registration Rights Agreement and the Guarantees; and each Guarantor is duly
qualified or registered as a foreign corporation or entity and is in good
standing in each jurisdiction in which such qualification or registration is
required, whether by reason of the ownership or leasing of property or the
conduct of business, except where the failure to so qualify or register would
not have a Material Adverse Effect. All of the outstanding shares of capital
stock or membership or partnership interests, as the case may be, of each
Subsidiary Guarantor have been duly authorized and validly issued and are fully
paid and non-assessable and are owned by the Parent Guarantor, directly or
through subsidiaries, free and clear of any pledge, lien, security interest,
mortgage, charge, claim, equity or encumbrance of any kind.

        (xi)  Good Standing of the Parent Guarantor's Subsidiaries. The Parent
Guarantor's subsidiaries (other than Subsidiary Guarantors) which are considered
"Significant Subsidiaries" as defined in Regulation S-X, as promulgated under
the 1933 Act, are listed on Schedule 2 attached hereto (collectively referred to
herein as the "Subsidiaries"). Each Subsidiary is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or formation with corporate or equivalent power and authority
under such laws to own, lease and operate its properties and conduct its
business; and each Subsidiary is duly qualified to transact business as a
foreign entity and is in good standing in each other jurisdiction in which it
owns or leases property of a nature, or transacts business of a type, that would
make such qualification necessary, except to the extent that the failure to so
qualify would not have a Material Adverse

5

--------------------------------------------------------------------------------




Effect. All of the outstanding shares of capital stock (or other equity
interests) of each Subsidiary have been duly authorized and validly issued and
are fully paid and non-assessable and are owned by the Parent Guarantor,
directly or through subsidiaries, free and clear of any pledge, lien, security
interest, mortgage, charge, claim, equity or encumbrance of any kind.

        (xii) Capitalization. The authorized, issued and outstanding capital
stock of the Parent Guarantor is as set forth in the Offering Memorandum under
the caption "Capitalization"; and all of the issued and outstanding shares of
capital stock of the Parent Guarantor have been duly authorized and validly
issued and are fully paid and non-assessable.

        (xiii)  Authorization of Agreement. This Agreement has been duly
authorized, executed and delivered by each of the Issuer and the Guarantors.

        (xiv) Authorization of Registration Rights Agreement. The Registration
Rights Agreement has been duly authorized, executed and delivered by each of the
Issuer and the Guarantors and, assuming the due authorization, execution and
delivery thereof by or on behalf of the Initial Purchasers, will constitute a
valid and binding agreement of each of the Issuer and the Guarantors,
enforceable against each of the Issuer and the Guarantors in accordance with its
terms, except as enforcement thereof may be limited by bankruptcy, insolvency
(including, without limitation, all laws relating to fraudulent transfers),
reorganization, moratorium or similar laws relating to or affecting enforcement
of creditors' rights generally, or by general principles of equity (regardless
of whether enforcement is considered in a proceeding in equity or at law), and
except that rights to indemnification and contribution thereunder may be limited
by applicable law.

        (xv) Authorization of the Indenture. The Indenture has been duly
authorized by each of the Issuer and the Guarantors and, at the Closing Time,
will have been duly executed and delivered by each of the Issuer and the
Guarantors and, assuming the due authorization, execution and delivery thereof
by the Trustee, will constitute a valid and binding agreement of each of the
Issuer and the Guarantors, enforceable against each of the Issuer and the
Guarantors in accordance with its terms, except as the enforcement thereof may
be limited by bankruptcy, insolvency (including, without limitation, all laws
relating to fraudulent transfers), reorganization, moratorium or other similar
laws relating to or affecting enforcement of creditors' rights generally or by
general principles of equity (regardless of whether enforcement is considered in
a proceeding in equity or at law).

        (xvi) Authorization of the Notes. The Notes have been duly authorized
and, at the Closing Time, will have been duly executed by the Issuer and, when
authenticated, issued and delivered in the manner provided for in the Indenture
and delivered against payment of the purchase price therefor, will constitute
valid and binding obligations of the Issuer, enforceable against the Issuer in
accordance with their terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency (including, without limitation, all laws relating to
fraudulent transfers), reorganization, moratorium or other similar laws relating
to or affecting enforcement of creditors' rights generally or by general
principles of equity (regardless of whether enforcement is considered in a
proceeding in equity or at law), and will be in the form contemplated by, and
entitled to the benefits of, the Indenture.

        (xvii)  Authorization of Guarantees. The Guarantees have been duly
authorized and, at the Closing Time, will have been duly executed by the
Guarantors; the Guarantees, when issued and delivered in the manner provided for
in the Indenture, will constitute legal, valid and binding obligations of the
Guarantors, enforceable against the Guarantors in accordance with their terms,
except as enforcement thereof may be limited by bankruptcy, insolvency
(including, without limitation, all laws relating to fraudulent transfers),
reorganization, moratorium or similar laws relating to or affecting enforcement
of creditors' rights generally, or by general principles of equity (regardless
of whether enforcement is considered in a proceeding in equity or at law); and
the

6

--------------------------------------------------------------------------------




Guarantees will be in the form contemplated by the Indenture and will conform in
all material respects to the description thereof in the Offering Memorandum.

        (xviii)  Authorization of Exchange Notes. The Exchange Notes (as defined
in the Registration Rights Agreement) have been duly authorized and, when
authenticated, issued and delivered in the manner provided for in the Indenture
and issued and delivered in exchange for the Notes in the manner contemplated in
the Registration Rights Agreement, will constitute valid and binding obligations
of the Issuer, enforceable against the Issuer in accordance with their terms,
except as the enforcement thereof may be limited by bankruptcy, insolvency
(including, without limitation, all laws relating to fraudulent transfers),
reorganization, moratorium or similar laws affecting enforcement of creditors'
rights generally, or by general principles of equity (regardless of whether
enforcement is considered in a proceeding in equity or at law), and will be in
the form contemplated by, and entitled to the benefits of, the Indenture.

        (xix) Authorization of Exchange Guarantees. The Exchange Guarantees (as
defined in the Registration Rights Agreement) have been duly authorized and,
when authenticated, issued and delivered in the manner provided for in the
Indenture and issued and delivered in the manner contemplated in the
Registration Rights Agreement, will constitute valid and binding obligations of
the Guarantors, enforceable against the Guarantors in accordance with their
terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency (including, without limitation, all laws relating to fraudulent
transfers), reorganization, moratorium or similar laws affecting enforcement of
creditors' rights generally, or by general principles of equity (regardless of
whether enforcement is considered in a proceeding in equity or at law, and will
be in the form contemplated by, and entitled to the benefit of the Indenture).

        (xx) Description of the Notes, the Exchange Notes, the Guarantees, the
Exchange Guarantees, the Indenture and the Registration Rights Agreement. The
Notes, the Exchange Notes, the Guarantees, the Exchange Guarantees, the
Indenture and the Registration Rights Agreement will conform in all material
respects to the respective statements relating thereto contained in the Offering
Memorandum at the date hereof and at the Closing Time, and will be in
substantially the respective forms previously delivered to the Initial
Purchasers.

        (xxi) Absence of Defaults and Conflicts. None of the Issuer, the
Guarantors or any of their respective subsidiaries is in violation of its
charter, by-laws or other organizational documents or in default in the
performance or observance of any obligation, agreement, covenant or condition
contained in any contract, indenture, mortgage, loan agreement, note, lease or
other agreement or instrument to which the Issuer, the Guarantors or any of
their respective subsidiaries, as the case may be, is a party or by which it or
any of them may be bound, or to which any of the property or assets of the
Issuer, the Guarantors or any of their respective subsidiaries is subject,
except for any such violation or default that would not have a Material Adverse
Effect, and the execution, delivery and performance of this Agreement, the
Indenture, the Securities and the Registration Rights Agreement, and the
consummation of the transactions contemplated herein and therein (including the
issuance and sale of the Securities and the use of the proceeds from the sale of
the Securities as described in the Offering Memorandum under the caption "Use of
Proceeds") and compliance by the Issuer and the Guarantors with their
obligations hereunder and thereunder have been duly authorized by all necessary
action (corporate or otherwise), and do not and will not conflict with or
constitute a breach of, or default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Issuer, the Guarantors or the Guarantors' subsidiaries pursuant to, any
contract, indenture, mortgage, loan agreement, note, lease or other instrument
to which the Issuer, the Guarantors or the Guarantors' subsidiaries is a party
or by which any of them may be bound, or to which any of the property or assets
of the Issuer, the Guarantors or the Guarantors' subsidiaries is subject, except
for any such violation or default that would not have a Material Adverse Effect,
nor will such action result in any violation

7

--------------------------------------------------------------------------------




of the charter, by-laws or other organizational documents of the Issuer, the
Guarantors or the Guarantors' subsidiaries or any applicable law, rule or
regulation, judgment, order or decree of any government, governmental
instrumentality or court, domestic or foreign, or any regulatory body or
administrative agency or other governmental body having jurisdiction over the
Issuer, the Guarantors, any subsidiary of the Guarantors or any of their
respective properties, except for such creation or imposition of any lien,
charge or encumbrance that would not have a Material Adverse Effect.

        (xxii)  Absence of Labor Dispute. No labor dispute with the employees of
the Issuer, the Guarantors or any of the Guarantors' subsidiaries exists or, to
the knowledge of the Issuer or the Guarantors, is imminent, which, in either
case, would reasonably be expected to result in a Material Adverse Effect.

        (xxiii)  Absence of Proceedings. Other than as disclosed in the Offering
Memorandum, there is no action, suit or proceeding before or brought by any
court or governmental agency or body, domestic or foreign, now pending, or, to
the knowledge of the Issuer or any Guarantor, threatened, against or affecting
the Issuer, any Guarantor or any of the Guarantors' subsidiaries which would
reasonably be expected to result in a Material Adverse Effect, or which would
reasonably be expected to materially and adversely affect the properties and
assets of the Issuer, the Guarantors or the Parent Guarantor and its
subsidiaries considered as one enterprise, or the consummation of the
transactions contemplated by this Agreement or the Indenture or the performance
by the Issuer or any Guarantor of their respective obligations hereunder and
thereunder (as applicable); and the aggregate of all pending legal or
governmental proceedings to which the Issuer, any Guarantor or any of the
Guarantors' subsidiaries is a party or of which any of their respective
properties or assets is the subject which are not disclosed in the Offering
Memorandum, including ordinary routine litigation incidental to the business of
the Issuer, any Guarantor or any of the Guarantors' subsidiaries, would not have
a Material Adverse Effect.

        (xxiv)  Absence of Further Requirements. No filing with, or
authorization, approval, consent, license, order, registration, qualification or
decree of, any court or governmental authority or agency (other than under state
securities laws or the 1933 Act and the rules and regulations thereunder with
respect to the Registration Rights Agreement and the transactions contemplated
thereunder or under the by-laws and rules of the National Association of
Securities Dealers, Inc.) is necessary or required for the performance by the
Issuer or any Guarantor of their obligations hereunder, in connection with the
offering, issuance or sale of the Securities hereunder or the consummation of
the transactions contemplated by this Agreement and the Offering Memorandum,
except as have already been obtained.

        (xxv)  Possession of Intellectual Property. Each of the Issuer, the
Parent Guarantor and its other subsidiaries owns or possesses, or can acquire on
reasonable terms, adequate patents, patent rights, licenses, inventions,
copyrights, know how (including trade secrets and other unpatented and/or
unpatentable proprietary or confidential information, systems or procedures),
trademarks, service marks, trade names or other intellectual property
(collectively, "Intellectual Property") presently employed by them in connection
with the business now operated by them or reasonably necessary in order to
conduct such business, except where the failure to own, possess or acquire any
such Intellectual Property would not reasonably be expected to result in a
Material Adverse Effect, and none of the Issuer, the Parent Guarantor or any of
its other subsidiaries has received any written notice or is otherwise aware of
any infringement of or conflict with asserted rights of others with respect to
any Intellectual Property or of any facts or circumstances which would render
any Intellectual Property invalid or inadequate to protect the interest of the
Issuer, the Parent Guarantor or any of its other subsidiaries therein, and which
infringement or conflict (if the subject of any unfavorable decision, ruling or
finding) or invalidity or inadequacy, singly or in the

8

--------------------------------------------------------------------------------




aggregate, in the reasonable judgment of the Issuer and the Guarantors, is
likely to result in a Material Adverse Effect.

        (xxvi)  Possession of Licenses and Permits. Each of the Issuer, the
Parent Guarantor and its other subsidiaries possesses or have made application
for such certificates, authorities or permits issued by the appropriate state,
federal or foreign regulatory agencies or bodies necessary to conduct the
businesses to be conducted by it, except where the failure to possess any such
certificate, authority or permit, singly or in the aggregate, would not have a
Material Adverse Effect; each of the Issuer, the Parent Guarantor and its other
subsidiaries are in compliance with the terms and conditions of such
certificates, authorities and permits, except where the failure to so comply
would not, singly or in the aggregate, have a Material Adverse Effect; all of
such certificates, authorities and permits are valid and in full force and
effect, except when the invalidity of any such certificates, authorities or
permits or the failure of such certificates, authorities or permits to be in
full force and effect would not have a Material Adverse Effect; and none of the
Issuer, the Parent Guarantor or any of its other subsidiaries has received any
written notice of proceedings relating to the revocation or modification of any
such certificate, authority or permit which, singly or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, would result in a
Material Adverse Effect.

        (xxvii)  Title to Property. Each of the Issuer, the Parent Guarantor and
its other subsidiaries has good and marketable title to all of their respective
owned real and personal properties, in each case free and clear of all liens,
encumbrances and defects, except as stated in the Offering Memorandum, or such
as do not materially affect the value of such properties in the aggregate to the
Issuer, the Guarantors or the Parent Guarantor and its other subsidiaries
considered as one enterprise; and all of the leases and subleases material to
the business of the Issuer, the Guarantors or the Parent Guarantor and its other
subsidiaries considered as one enterprise, and under which the Issuer, the
Parent Guarantor or any of its subsidiaries holds properties described in the
Offering Memorandum, are in full force and effect and none of the Issuer, the
Parent Guarantor or any of its subsidiaries has any written notice of any claim
of any sort that has been asserted by anyone adverse to the rights of the
Issuer, the Parent Guarantor or any of its other subsidiaries under any of the
leases or subleases mentioned above, or affecting or questioning the rights of
such entity to the continued possession of the leased or subleased premises
under any such lease or sublease, except where such claims would not reasonably
be expected to have a Material Adverse Effect.

        (xxviii)  Taxes. Each of the Issuer, the Guarantors and the Guarantors'
subsidiaries has filed all material federal, state and local tax returns and
other reports that have been required to be filed, which tax returns are
complete and correct in all material respects, and have paid all taxes and fees
indicated by said returns and reports and franchise reports and all assessments
received by them or any of them to the extent that such taxes and/or fees have
become due, except where being contested in good faith and for which the Issuer,
the Guarantors or the affected subsidiary has established adequate reserves.

        (xxix)  Investment Company Act. Neither the Issuer nor any Guarantor is,
or upon the issuance and sale of the Securities as herein contemplated and the
application of the net proceeds therefrom as described in the Offering
Memorandum will be, an "investment company" within the meaning of the Investment
Company Act of 1940, as amended.

        (xxx)  Environmental Laws. Except as described in the Offering
Memorandum and except for such matters as would not, singly or in the aggregate,
result in a Material Adverse Effect, (A) none of the Issuer, the Guarantors or
any of the Guarantors' subsidiaries is in violation of any federal, state, local
or foreign statute, law, rule, regulation, ordinance, code, policy or rule of
common law or any judicial or administrative interpretation thereof, including
any judicial or administrative

9

--------------------------------------------------------------------------------




order, consent, decree or judgment, relating to pollution or protection of human
health, the environment (including, without limitation, ambient air, surface
water, groundwater, land surface or subsurface strata) or wildlife, including,
without limitation, laws and regulations relating to the release or threatened
release of chemicals, pollutants, contaminants, wastes, toxic substances,
hazardous substances, petroleum or petroleum products (collectively, "Hazardous
Materials") or to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Materials (collectively,
"Environmental Laws"), (B) each of the Issuer, the Guarantors and the
Guarantors' subsidiaries has all permits, authorizations and approvals required
under any applicable Environmental Laws and are each in substantial compliance
with their requirements, (C) there are no pending or, to the knowledge of the
Issuer and the Parent Guarantor, threatened administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, notices of
noncompliance or violation, investigation or proceedings relating to any
Environmental Law against the Issuer, the Guarantors and the Guarantors'
subsidiaries and (D) to the knowledge of the Issuer and the Parent Guarantor,
there are no events or circumstances that might reasonably be expected to form
the basis of an order for clean-up or remediation, or an action, suit or
proceeding by any private party or governmental body or agency, against or
affecting the Issuer, the Guarantors and the Guarantors' subsidiaries relating
to Hazardous Materials or Environmental Laws.

        (xxxi)  Registration Rights. There are no persons or entities with
registration rights or other similar rights to have securities registered
pursuant to a registration statement or otherwise registered by the Issuer or
the Guarantors under the 1933 Act that have not been duly and validly waived.

        (xxxii)  Rule 144A Eligibility. The Securities are not, and, at the
Closing Time, will not be, of the same class as securities listed on a national
securities exchange registered under Section 6 of the 1934 Act or quoted in a
U.S. automated interdealer quotation system.

        (xxxiii)  Regulation S Criteria. The Parent Guarantor is a "reporting
issuer" within the meaning of Regulation S.

        (xxxiv)  No Registration Required. Subject to compliance by the Initial
Purchasers with the representations and warranties set forth in Section 2 and
the procedures set forth in Section 6 hereof, it is not necessary in connection
with the offer, sale and delivery of the Securities to the Initial Purchasers
and to each Subsequent Purchaser in the manner contemplated by this Agreement
and the Offering Memorandum to register the Securities under the 1933 Act or to
qualify the Indenture under the Trust Indenture Act of 1939, as amended.

        (xxxv)  Business Relationships. There are no business relationships or
related party transactions of the nature described in Item 404 of Regulation S-K
involving any Guarantor and any other persons referred to in said Item 404 that
would be required to be described in a registration statement on Form S-1 under
the 1933 Act which have not been so described in the Offering Memorandum.

10

--------------------------------------------------------------------------------



        (xxxvi)  Accuracy of Exhibits. All of the descriptions of contracts or
other documents contained in the Offering Memorandum are accurate and complete
descriptions in all material respects of such contracts or other documents.

        (xxxvii)  Reporting Issuer. The Parent Guarantor is subject to the
reporting requirements of Section 13 or Section 15(d) of the 1934 Act.

        (xxxviii)  Stock Purchase Agreement. The Stock Purchase Agreement, dated
as of March 15, 2002, between the Parent Guarantor and Filuxel SA, has been duly
authorized, executed and delivered by, and is a valid and binding agreement of
the Parent Guarantor, enforceable against the Parent Guarantor in accordance
with its terms.

        (b)    Officer's Certificates of the Issuer and the Guarantors.    Any
certificate signed by any duly authorized officer of the Issuer or any Guarantor
and delivered to the Initial Purchasers or to counsel for the Initial Purchasers
in connection with this Offering shall be deemed a representation and warranty
by each of the Issuer and the Guarantor to the Initial Purchasers as to the
matters covered thereby.

        SECTION 2.    Sale and Delivery to Initial Purchasers; Closing.    

        (a)    Securities.    On the basis of the representations and warranties
herein contained and subject to the terms and conditions herein set forth, the
Issuer agrees to sell to the Initial Purchasers, severally and not jointly, and
each of the Initial Purchasers agrees to purchase, severally and not jointly,
from the Issuer at the price set forth on Schedule 1, that portion of the
aggregate principal amount of Securities offered by the Issuer set forth
opposite the name of such Initial Purchaser on Schedule 1 plus any additional
principal amount of Securities which such Initial Purchaser may become obligated
to purchase pursuant to the provisions of Section 11 hereof, subject to such
adjustments among the Initial Purchasers as Banc One and Merrill Lynch, on
behalf of the Initial Purchasers, shall make to eliminate any sales or purchases
of fractional Securities.

        (b)    Payment.    Payment of the purchase price for, and delivery of
certificates for, the Securities shall be made at the office of Sidley Austin
Brown & Wood llp, 875 Third Avenue, New York, New York 10022, or at such other
place as shall be agreed upon by Banc One and Merrill Lynch on behalf of the
Initial Purchasers and the Issuer, at 10:00 A.M., Eastern time, on the third
business day after the date hereof, or such other time not later than ten
business days after such date as shall be agreed upon by Banc One and Merrill
Lynch on behalf of the Initial Purchasers and the Issuer (such time and date of
payment and delivery being herein called the "Closing Time").

        Payment shall be made to the Issuer by wire transfer of immediately
available funds to a bank account designated by the Issuer, against delivery to
the Initial Purchasers for the account of the Initial Purchasers of the
Securities to be purchased by them. The certificates representing the Securities
shall be registered in the name of Cede & Co. pursuant to the DTC Agreement and
shall be made available for examination and packaging by the Initial Purchasers
in The City of New York not later than 10:00 A.M. on the last business day prior
to the Closing Time.

        (c)    Qualified Institutional Buyer.    Each of the Initial Purchasers
represents and warrants to, and agrees with, the Issuer that it is a "qualified
institutional buyer" within the meaning of Rule 144A under the 1933 Act (a
"Qualified Institutional Buyer").

        (d)    Denominations; Registration.    Certificates for the Securities
shall be in such denominations and registered in such names as the Initial
Purchasers may request in writing at least one full business day before the
Closing Time.

11

--------------------------------------------------------------------------------


        SECTION 3.    Covenants of the Issuer and the Guarantors.    The Issuer
and the Guarantors, jointly and severally, covenant with the Initial Purchasers
as follows:

        (a)    Offering Memorandum.    The Issuer and the Guarantors, as
promptly as possible, shall furnish to the Initial Purchasers, without charge,
such number of copies of the Preliminary Offering Memorandum, the Final Offering
Memorandum and any amendments and supplements thereto and documents incorporated
by reference therein as the Initial Purchasers may reasonably request prior to
the Placement Completion Date (as defined in subsection 6(a) hereof).

        (b)    Notice and Effect of Material Events.    The Issuer and the
Guarantors will promptly notify the Initial Purchasers, and confirm such notice
in writing, of (x) any filing made by the Issuer or the Guarantors of
information relating to the offering of the Securities with any securities
exchange or any other regulatory body in the United States or any other
jurisdiction, and (y) prior to the Placement Completion Date, any material
changes in or affecting the condition, financial or otherwise, or the earnings
or business affairs or business prospects of the Issuer or the Guarantors or the
Guarantors' subsidiaries which (i) make any statement in the Final Offering
Memorandum materially false or misleading or (ii) are not disclosed in the Final
Offering Memorandum. In such event or if during such time any event shall occur
as a result of which it is necessary, in the reasonable opinion of the Issuer,
the Guarantors, their counsel, the Initial Purchasers or counsel for the Initial
Purchasers, to amend or supplement the Final Offering Memorandum in order that
the Final Offering Memorandum not include any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein not misleading, in the light of the circumstances then existing, the
Issuer and the Guarantors will forthwith amend or supplement or cause to be
amended or supplemented the Final Offering Memorandum by preparing and
furnishing to the Initial Purchasers an amendment or amendments of, or a
supplement or supplements to, the Final Offering Memorandum (in form and
substance satisfactory in the reasonable opinion of counsel for the Initial
Purchasers) so that, as so amended or supplemented, the Final Offering
Memorandum will not include an untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances existing at the time it is delivered to a Subsequent
Purchaser, not misleading.

        (c)    Amendment to Offering Memorandum and Supplements.    The Issuer
and the Guarantors will advise the Initial Purchasers promptly of any proposal
to amend or supplement the Offering Memorandum and will not effect such
amendment or supplement without the consent of the Initial Purchasers, which
consent shall not unreasonably be withheld. Neither the consent of the Initial
Purchasers, nor the Initial Purchasers' delivery of any such amendment or
supplement, shall constitute a waiver of any of the conditions set forth in
Section 5 hereof.

        (d)    Qualification of Securities for Offer and Sale.    The Issuer and
the Guarantor will use their best efforts, in cooperation with the Initial
Purchasers, to qualify the Securities for offering and sale under the applicable
securities laws of such jurisdictions as the Initial Purchasers may designate
and will maintain such qualifications in effect as long as required for the sale
of the Securities; provided, however, that neither the Issuer nor the Guarantors
shall be obligated to file any general consent to service of process or to
qualify as a foreign corporation or as a dealer in securities in any
jurisdiction in which it is not so qualified or to subject itself to taxation in
respect of doing business in any jurisdiction in which it is not otherwise so
subject.

        (e)    Rating of Securities.    The Issuer and the Guarantors shall take
all reasonable action necessary to enable Standard & Poor's Ratings Services, a
division of The McGraw-Hill Companies, Inc. ("S&P"), and Moody's Investors
Service, Inc. ("Moody's") to provide their respective credit ratings of the
Securities.

        (f)    DTC, Euroclear and Clearstream Luxembourg.    The Issuer and the
Guarantors will cooperate with the Initial Purchasers and use their best efforts
to permit the Securities to be eligible for clearance

12

--------------------------------------------------------------------------------


and settlement through the facilities of DTC, Euroclear Bank S.A./N.V., as
operator of the Euroclear System ("Euroclear"), and Clearstream Banking, société
anonyme ("Clearstream Luxembourg").

        (g)    Use of Proceeds.    The Issuer will use the proceeds received by
it from the sale of the Securities in the manner specified in the Offering
Memorandum under "Use of Proceeds."

        (h)    Restriction on Sale of Securities.    During a period of 30 days
from the date of the Offering Memorandum, neither the Issuer nor the Guarantors
will, without the prior written consent of the Initial Purchasers, directly or
indirectly, issue, sell, offer or agree to sell, grant any option for the sale
of, or otherwise dispose of, any other debt securities issued or guaranteed by
the Issuer, the Guarantors or any of the Guarantors' subsidiaries or securities
of the Issuer, the Guarantors or any of the Guarantors' subsidiaries that are
convertible into, or exchangeable for, the Securities or such other debt
securities, other than commercial paper issued in the ordinary course of
business.

        SECTION 4.    Payment of Expenses.    

        (a)    Expenses.    The Issuer and the Guarantors, jointly and
severally, will pay all expenses incident to the performance of their
obligations under this Agreement, including (i) the preparation, printing and
any filing of the Offering Memorandum and of each amendment or supplement
thereto, (ii) the preparation, reproduction and delivery to the Initial
Purchasers of this Agreement, the Registration Rights Agreement, the Indenture
and such other documents as may be required in connection with the offering,
purchase, sale and delivery of the Securities, (iii) the preparation, issuance
and delivery of the certificates for the Securities to the Initial Purchasers,
including any charges of DTC in connection therewith; (iv) the fees and
disbursements of the Issuer's and the Guarantors' counsel, accountants and other
advisors, (v) the qualification of the Securities under securities laws in
accordance with the provisions of Section 3(d) hereof, including filing fees and
the reasonable fees and disbursements of counsel for the Initial Purchasers in
connection therewith and in connection with the preparation of the Blue Sky
Survey, any supplement thereto and any legal investment survey in an amount not
to exceed $7,500, (vi) the fees and expenses of the Trustee, including the fees
and disbursements of counsel for the Trustee in connection with the Indenture
and the Securities, and (vii) any fees payable in connection with the rating of
the Securities in accordance with Section 3(e).

        (b)    Termination of Agreement.    If this Agreement is terminated by
the Initial Purchasers in accordance with the provisions of Section 5 or
Section 10(a)(i) hereof, the Issuer and the Guarantors shall reimburse the
Initial Purchasers for all of their out-of-pocket expenses, including the
reasonable fees and disbursements of counsel for the Initial Purchasers.

        SECTION 5.    Conditions of Initial Purchasers' Obligations.    The
obligations of the Initial Purchasers hereunder are subject to the accuracy of
the representations and warranties of the Issuer and the Guarantors contained in
Section 1(a) hereof and in certificates of the Issuer or the Guarantors executed
by any officer of the Issuer or the Guarantors or any officer of any of the
Guarantors' subsidiaries delivered pursuant to the provisions hereof, to the
performance by the Issuer and the Guarantors of their respective covenants and
other obligations hereunder, and to the following further conditions:

        (a)    Opinion of Counsel for the Issuer and Guarantors.    At the
Closing Time, the Initial Purchasers shall have received the favorable opinions,
dated as of the Closing Time, of Keating, Muething & Klekamp, P.L.L., counsel
for the Issuer and Guarantors, in form and substance reasonably satisfactory to
counsel for the Initial Purchasers, together with signed or reproduced copies of
such letter for the other Initial Purchasers, to the effect set forth in
Exhibit B hereto and to such further effects as counsel to the Initial Purchaser
may reasonably request. Counsel may also state that, insofar as such opinion
involves factual matters, such counsel has relied, to the extent it deems
proper, upon certificates of officers of the Issuer or the Guarantors and
certificates of public officials.

13

--------------------------------------------------------------------------------


        (b)    Opinion of Counsel for Initial Purchasers.    At the Closing
Time, the Initial Purchasers shall have received the favorable opinion, dated as
of the Closing Time, of Sidley Austin Brown & Wood llp, counsel for the Initial
Purchasers, in form and substance satisfactory to the Initial Purchasers. In
giving such opinion such counsel may rely, as to all matters governed by the
laws of jurisdictions other than the law of the State of New York and the
federal law of the United States, upon the opinions of counsel satisfactory to
the Initial Purchasers. Such counsel may also state that, insofar as such
opinion involves factual matters, they have relied, to the extent they deem
proper, upon certificates of officers of the Issuer, the Guarantors and the
Guarantor's subsidiaries and certificates of public officials.

        (c)    Officers' Certificate of Issuer.    At the Closing Time, there
shall not have been, since the date hereof or since the respective dates as of
which information is given in the Final Offering Memorandum, any Material
Adverse Effect with respect to the Issuer, and the Initial Purchasers shall have
received from the Issuer a certificate signed on behalf of the Issuer by the
Chief Executive Officer, President or a Vice President and the chief financial
or chief accounting officer of the Issuer dated as of the Closing Time, to the
effect that (i) there has been no such Material Adverse Effect, (ii) the
representations and warranties of the Issuer in Section 1(a) hereof were true
and correct when made and are true and correct with the same force and effect as
though expressly made at and as of the Closing Time, and (iii) the Issuer has
complied in all material respects with all agreements and satisfied all
conditions on its part to be performed or satisfied at or prior to the Closing
Time.

        (d)    Officers' Certificate of Guarantors.    At the Closing Time,
there shall not have been, since the date hereof or since the respective dates
as of which information is given in the Offering Memorandum, any Material
Adverse Effect with respect to the Guarantors or the Guarantors' subsidiaries,
and the Initial Purchasers shall have received from each Guarantor a certificate
signed on behalf of such Guarantor by the Chief Executive Officer, President or
a Vice President and the chief financial or chief accounting officer of the
Guarantor dated as of the Closing Time, to the effect that (i) there has been no
such Material Adverse Effect, (ii) the representations and warranties of the
Guarantor in Section 1(a) hereof were true and correct when made and are true
and correct with the same force and effect as though expressly made at and as of
the Closing Time, and (iii) the Guarantor has complied in all material respects
with all agreements and satisfied all conditions on its part to be performed or
satisfied at or prior to the Closing Time.

        (e)    Accountant's Comfort Letters.    At the time of the execution of
this Agreement, the Initial Purchasers shall have received from Ernst & Young
LLP one or more letters, dated such date, in form and substance reasonably
satisfactory to the Initial Purchasers, containing statements and information of
the type ordinarily included in accountants' "comfort letters" to the Initial
Purchasers with respect to the financial statements and certain financial
information contained in the Final Offering Memorandum or incorporated therein
by reference. At or before the Closing Time, the Initial Purchasers shall have
received from Arthur Andersen LLP (or its successor) a letter with respect to
the Omni financial statements included in the Offering Memorandum and related
matters, and such assurances as the Initial Purchasers may require with respect
to the maintenance by Arthur Andersen LLP, through at least the date of the Omni
acquisition, of the quality control system, standards and continuity of
personnel contemplated by Securities and Exchange Commission Release
No. 33-8070.

        (f)    Bring-down Comfort Letter.    At the Closing Time, the Initial
Purchasers shall have received from Ernst & Young LLP, one or more letters,
dated as of the Closing Time, to the effect that they reaffirm the statements
made in their letter or letters furnished pursuant to subsection (e) of this
Section, except that the specified date referred to shall be a date not more
than three business days prior to the Closing Time.

        (g)    Maintenance of Rating.    At the Closing Time, the Securities
shall be rated at least Baa2 by Moody's and BBB by S&P, and the Issuer shall
have delivered to the Initial Purchasers a letter, dated the Closing Time, from
each such rating agency, or other evidence reasonably satisfactory to the
Initial

14

--------------------------------------------------------------------------------


Purchasers, confirming that the Securities have been assigned such ratings; and
since the date of this Agreement, there shall not have occurred a downgrading or
withdrawal in the rating assigned to the Securities or any of the Issuer's or
the Guarantors' other securities by any nationally recognized statistical rating
agency, and no such rating agency shall have publicly announced that it has
under surveillance or review, with possible negative implications, its rating of
the Securities or any of the Issuer's or the Guarantors' other securities.

        (h)    Registration Rights Agreement.    At the Closing Time, the
Registration Rights Agreement shall have been duly authorized, executed and
delivered by the Issuer and the Guarantors.

        (i)    Clearance and Settlement.    At the Closing Time, the Notes shall
be eligible for clearance and settlement through the facilities of DTC, and, if
sales are made pursuant to Regulation S, Euroclear and Clearstream Luxembourg.

        (j)    Credit Agreements.    Prior to the Closing Time, each Subsidiary
Guarantor shall have executed and delivered a guaranty to the lenders under each
of (i) the Amended and Restated 364-Day Credit Agreement, dated as of April 30,
2002, among the Issuer, the Parent Guarantor and the lenders and the agent
listed on the signature pages thereto and (ii) the Three-Year Credit Agreement,
dated January 31, 2002, as amended, among the Issuer, the Parent Guarantor and
the lenders and agents listed on the signature pages thereto (the "Credit
Agreements"), guaranteeing the Issuer's obligations under the Credit Agreements
in compliance with the terms thereof and either (x) each Subsidiary Guarantor
shall have executed and delivered a guarantee (the "Bridge Facility Guarantee")
under the Bridge Facility Credit Agreement (the "Bridge Facility"), dated as of
May 8, 2002, among the Issuer, the Parent Guarantor and the lenders and agents
listed on the signature pages thereto, guaranteeing the Issuer's obligations
under the Bridge Facility in compliance with the terms thereof or (y) the
lenders under the Bridge Facility shall have waived the requirement that each
Subsidiary Guarantor execute and deliver the Bridge Facility Guarantee, and, in
each case, the Initial Purchasers shall have been provided reasonably
satisfactory evidence thereof.

        (k)    Additional Documents.    At the Closing Time, counsel for the
Initial Purchasers shall have been furnished with such documents and opinions as
they may reasonably require for the purpose of enabling them to pass upon the
issuance and sale of the Securities and the issuance of the Guarantees as herein
contemplated, or in order to evidence the accuracy of any of the representations
or warranties, or the fulfillment of any of the conditions, herein contained;
and all proceedings taken by the Issuer and the Guarantors in connection with
the issuance and sale of the Securities as herein contemplated shall be
reasonably satisfactory in form and substance to the Initial Purchasers and
counsel for the Initial Purchasers.

        (l)    Termination of Agreement.    If any condition specified in this
Section shall not have been fulfilled when and as required to be fulfilled, this
Agreement may be terminated by the Initial Purchasers by notice to the Issuer
and the Guarantors at any time at or prior to the Closing Time, and such
termination shall be without liability of any party to any other party except as
provided in Section 4 and except that Sections 7, 8 and 9 shall survive any such
termination and remain in full force and effect.

        SECTION 6.    Subsequent Offers and Resales of the Securities.    

        (a)    Offer and Sale Procedures.    The Initial Purchasers, the Issuer
and the Guarantors hereby establish and agree to observe the following
procedures in connection with the offer and sale of the Securities:

        (i)    Offers and Sales in the United States or to U.S. Persons only to
Qualified Institutional Buyers and outside the United States only to Non-U.S.
Persons.    The Securities have not been registered under the 1933 Act and,
until so registered, may not be offered or sold within the United States or to,
or for the account or benefit of, U.S. Persons except pursuant to an exemption
from the

15

--------------------------------------------------------------------------------

registration requirements of the 1933 Act or pursuant to Regulation S.
Accordingly, each offer or sale of Securities by the Initial Purchasers, (i) as
part of their distribution at any time and (ii) otherwise until 40 days after
the later of the commencement of the offering of Securities and the Closing Time
(the "Distribution Compliance Period"), will be only (A) in accordance with
Rule 903 of Regulation S, or (B) to purchasers that are reasonably believed to
qualify as Qualified Institutional Buyers.

        (ii)    United Kingdom Selling Restrictions.    Each Initial Purchaser
severally and not jointly represents and agrees that it (A) has not offered or
sold and, prior to the expiration of the period of six months from the Closing
Time, will not offer or sell any Securities to persons in the United Kingdom
except to persons whose ordinary activities involve them in acquiring, holding,
managing or disposing of investments (as principal or agent) for the purposes of
their businesses or otherwise in circumstances which have not resulted and will
not result in an offer to the public in the United Kingdom within the meaning of
the Public Offers of Securities Regulations 1995, as amended; (B) has only
communicated or caused to be communicated and will only communicate or cause to
be communicated any invitation or inducement to engage in investment activity
(within the meaning of Section 21 of the Financial Services and Markets Act 2000
(the "FSMA")) received by it in connection with the issue or sale of any
Securities in circumstances which Section 21(1) of the FSMA does not apply to
the Issuer or the Guarantors; and (C) has complied with and will comply with all
applicable provisions of the FSMA with respect to anything done by it in
relation to the Securities in, from or otherwise involving the United Kingdom.

        (iii)    Sales Pursuant to Regulation S.    In connection with the offer
and sale of Securities in reliance on Regulation S, each Initial Purchaser,
severally and not jointly, represents, warrants and agrees that (A) the Initial
Purchaser has and will comply with all applicable laws and regulations in each
jurisdiction where it acquires, offers, sells or delivers Securities or has in
its possession or distributes any Offering Memorandum or any such other
material, in all cases, at its own expense, (B) such Initial Purchaser has not
offered and sold the Securities, and will not offer and sell the Securities,
(1) as part of its distribution at any time and (2) otherwise until 40 days
after the later of the commencement of the offering of the Securities and the
Closing Date, except in accordance with Regulation S or Rule 144A or any other
available exemption from registration under the Securities Act, (C) none of such
Initial Purchaser or any of its affiliates or any other person acting on its or
their behalf has engaged or will engage in any directed selling efforts with
respect to the Securities, and all such persons have complied and will comply
with the offering restrictions requirement of Regulation S and (D) at or prior
to the confirmation of sale of any Securities sold in reliance on Regulation S,
it will have sent to each distributor, dealer or other person receiving a
selling concession, fee or other remuneration that purchase Securities from it
during the Distribution Compliance Period a confirmation or notice to
substantially the following effect:

"The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the "Securities Act"), and may not be
offered or sold within the United States or to, or for the account or benefit of
U.S. persons (i) as part of their distribution at any time or (ii) otherwise
until 40 days after the later of the commencement of the offering of the
Securities and the date of original issuance of the Securities, except in
accordance with Regulation S or Rule 144A or any other available exemption from
registration under the Securities Act. Terms used above have the meanings given
to them by Regulation S."

        Terms used in this Section 6(iii) have the meanings given to them by
Regulation S.

        (iv)    Minimum Principal Amount.    No sale of the Securities to any
Subsequent Purchaser shall be for less than $1,000 principal amount, and no
Security will be issued in a smaller principal amount.

16

--------------------------------------------------------------------------------

        (v)    No General Solicitation.    The Securities will be offered by
approaching prospective Subsequent Purchasers on an individual basis. No general
solicitation or general advertising (within the meaning of Rule 502(c) under the
1933 Act) will be used in the United States in connection with the offering or
sale of the Securities.

        (vi)    Purchases by Non-Bank Fiduciaries.    In the case of a non-bank
Subsequent Purchaser of a Security in the United States or who is a U.S. Person
that is acting as a fiduciary for one or more third parties, each such third
party shall, in the judgment of the Initial Purchasers, be a Qualified
Institutional Buyer.

        (vii)    Subsequent Purchaser Notification.    The Initial Purchasers
will take reasonable steps to inform persons acquiring Securities from the
Initial Purchasers that the Securities (A) have not been and, except as provided
under the terms of the Registration Rights Agreement, will not be registered
under the 1933 Act, (B) are being sold to them without registration under the
1933 Act in reliance on Rule 144A or in accordance with another exemption from
registration under the 1933 Act, as the case may be, and (C) may not be offered,
sold or otherwise transferred prior to the earlier of (x) the date when such
Securities can be sold pursuant to Rule 144 under the 1933 Act without any
limitations under clauses (c), (e), (f) and (h) of Rule 144 and (y) the date
which is two years after the later of the original issuance date thereof and the
last date on which the Issuer or the Guarantors or any "affiliate" of the Issuer
or the Guarantors was the owner of such Securities (or any predecessor
Securities), except (1) to the Issuer or the Parent Guarantor or any subsidiary
thereof, (2) to the Initial Purchasers, (3) pursuant to a registration statement
which has been declared effective under the 1933 Act, (4) as long as the
Securities are eligible for resale pursuant to Rule 144A, to a person whom the
seller reasonably believes is a Qualified Institutional Buyer that is purchasing
such Securities for its own account or for the account of another Qualified
Institutional Buyer to whom notice is given that the offer, sale or transfer is
being made in reliance on Rule 144A, (5) to an institutional "accredited
investor" within the meaning of Rule 501(a)(1), (2), (3) or (7) under the 1933
Act ("Institutional Accredited Investor") for investment and not with a view to,
or for offer or sale in connection with the distribution thereof within the
meaning of the 1933 Act (no sale or transfer of Securities to any Institutional
Accredited Investor shall be for less than $250,000 principal amount), (6) to a
non-U.S. Person in an offshore transaction in accordance with Rule 903 or 904 or
Regulation S or (7) pursuant to any other available exemption from the
registration requirements of the 1933 Act.

        (viii)    Restrictions on Transfer.    The transfer restrictions and the
other provisions set forth in the Officers' Certificate (as defined in the
Indenture) establishing the form and terms of the Securities pursuant to
Section 3.1 of the Indenture, including the legend required thereby, shall apply
to the Securities except as otherwise agreed by the Issuer, the Guarantors and
the Initial Purchasers. Following the sale of the Securities by the Initial
Purchasers to Subsequent Purchasers pursuant to the terms hereof, the Initial
Purchasers shall not be liable or responsible to the Issuer or the Guarantors
for any losses, damages or liabilities suffered or incurred by the Issuer or the
Guarantors, including any losses, damages or liabilities under the 1933 Act,
arising from or relating to any resale or transfer of any Security.

        (ix)    Placement Completion Date.    Banc One on behalf of the Initial
Purchasers will notify the Issuer and the Guarantors in writing as soon as
possible, but in any event within five business days, after the Initial
Purchasers have completed the placement of the Securities (the "Placement
Completion Date").

        (b)    Covenants of the Issuer and the Guarantors.    The Issuer and the
Guarantors, jointly and severally, covenant with the Initial Purchasers as
follows:

        (i)    Inquiries.    In connection with the original distribution of the
Securities, the Issuer and the Guarantors agree that, prior to any offer or
resale of the Securities by the Initial Purchasers,

17

--------------------------------------------------------------------------------

the Initial Purchasers and counsel for the Initial Purchasers shall have the
right to make reasonable inquiries into the business of the Issuer and the
Guarantors and the Guarantors' subsidiaries. The Issuer and the Guarantors also
agree to provide answers to each prospective Subsequent Purchaser of Securities
who so requests concerning the Issuer and the Guarantors and the Guarantors'
subsidiaries (to the extent that such information is available or can be
acquired and made available to prospective Subsequent Purchasers without
unreasonable effort or expense and to the extent the provision thereof is not
prohibited by applicable law) and the terms and conditions of the offering of
the Securities, as provided in the Final Offering Memorandum.

        (ii)    Integration.    Except following the effectiveness of the
Registration Statement, the Issuer and the Guarantors agree that they will not
and will cause their respective Affiliates not to make any offer or sale of
securities of the Issuer of any class if, as a result of the doctrine of
"integration" referred to in Rule 502 under the 1933 Act, such offer or sale
would render invalid (for the purpose of (A) the sale of the Securities by the
Issuer to the Initial Purchasers, (B) the resale of the Securities by the
Initial Purchasers to Subsequent Purchasers or (C) the resale of the Securities
by such Subsequent Purchasers to others) the exemption from the registration
requirements of the 1933 Act provided by Section 4(2) thereof or by Rule 144A
thereunder or Regulation S or otherwise.

        (iii)    Rule 144A Information.    The Issuer and the Guarantors agree
that, in order to render the Securities eligible for resale pursuant to
Rule 144A under the 1933 Act, while any of the Securities are "restricted
securities" within the meaning of the 1933 Act, to make available, upon request,
to any holder or owner of Securities or prospective purchasers of Securities the
information specified in Rule 144A(d)(4), unless the Issuer or the Guarantors
furnish information to the Commission pursuant to Section 13 or 15(d) of the
1934 Act (such information, whether made available to holders or prospective
purchasers or furnished to the Commission, is referred to herein as "Additional
Information").

        (iv)    Restriction on Repurchases.    Until the expiration of two years
after the original issuance of the Securities, the Issuer and the Guarantors
will not, and will cause their respective Affiliates not to, purchase or agree
to purchase or otherwise acquire any Securities which are "restricted
securities" (as such term is defined under Rule 144(a)(3) under the 1933 Act),
whether as beneficial owner or otherwise (except as agent acting as a securities
broker on behalf of and for the account of customers in the ordinary course of
business in unsolicited broker's transactions) unless, immediately upon any such
purchase, the Issuer, the Guarantors or any Affiliate shall submit such
Securities to the Trustee for cancellation.

        SECTION 7.    Indemnification.    

        (a)    Indemnification of Initial Purchasers.    The Issuer and the
Guarantors, jointly and severally, agree to indemnify and hold harmless the
Initial Purchasers and each person, if any, who controls any of the Initial
Purchasers within the meaning of Section 15 of the 1933 Act or Section 20 of the
1934 Act as follows:

        (i)    against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, arising out of any untrue statement or alleged untrue
statement of a material fact contained in any Preliminary Offering Memorandum or
the Final Offering Memorandum (or any amendment or supplement thereto) or in any
Additional Information, or the omission or alleged omission therefrom of a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading;

        (ii)  against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, to the extent of the aggregate amount paid in
settlement of any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or of any claim

18

--------------------------------------------------------------------------------




whatsoever based upon any such untrue statement or omission, or any such alleged
untrue statement or omission; provided that (subject to Section 7(d) below) any
such settlement is effected with the written consent of the Issuer and the
Guarantors; and

        (iii)  against any and all expense whatsoever, as incurred (including
the fees and disbursements of counsel chosen by the Initial Purchasers),
reasonably incurred in investigating, preparing to defend or defending against
any litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission,
to the extent that any such expense is not paid under (i) or (ii) above;

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with written information furnished to the Issuer or the
Guarantors by the Initial Purchasers expressly for use in the Offering
Memorandum (or any amendment or supplement thereto);

        (b)    Indemnification of Issuer, Guarantors, Directors and
Officers.    Each Initial Purchaser severally agrees to indemnify and hold
harmless the Issuer, the Guarantors, their respective directors and officers,
and each person, if any, who controls the Issuer or any Guarantor within the
meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act against any
and all loss, liability, claim, damage and expense described in the indemnity
contained in subsection (a) of this Section, as incurred, but only with respect
to untrue statements or omissions, or alleged untrue statements or omissions,
made in the Offering Memorandum in reliance upon and in conformity with written
information furnished to the Issuer or the Guarantors by the Initial Purchasers
expressly for use in the Offering Memorandum (or any amendment or supplement
thereto).

        (c)    Actions Against Parties; Notification.    Each indemnified party
shall give notice as promptly as reasonably practicable to each indemnifying
party of any action commenced against it in respect of which indemnity may be
sought hereunder, but failure to so notify an indemnifying party shall not
relieve such indemnifying party from any liability hereunder to the extent it is
not materially prejudiced as a result thereof and in any event shall not relieve
it from any liability which it may have otherwise than on account of this
indemnity agreement. In the case of parties indemnified pursuant to Section 7(a)
above, counsel to the indemnified parties shall be selected by Banc One on
behalf of the Initial Purchasers, and, in the case of parties indemnified
pursuant to Section 7(b) above, counsel to the indemnified parties shall be
selected by the Issuer and the Guarantors. An indemnifying party may participate
at its own expense in the defense of any such action; provided, however, that
counsel to the indemnifying party shall not (except with the consent of the
indemnified party) also be counsel to the indemnified party. In no event shall
the indemnifying parties be liable for fees and expenses of more than one
counsel (in addition to any local counsel) separate from their own counsel for
all indemnified parties in connection with any one action or separate but
similar or related actions in the same jurisdiction arising out of the same
general allegations or circumstances. No indemnifying party shall, without the
prior written consent of the indemnified parties, settle or compromise or
consent to the entry of any judgment with respect to any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever in respect of which indemnification or
contribution could be sought under this Section 7 or Section 8 hereof (whether
or not the indemnified parties are actual or potential parties thereto), unless
such settlement, compromise or consent (i) includes an unconditional release of
each indemnified party from all liability arising out of such litigation,
investigation, proceeding or claim and (ii) does not include a statement as to
or an admission of fault, culpability or a failure to act by or on behalf of any
indemnified party.

        (d)    Settlement Without Consent if Failure to Reimburse.    If at any
time an indemnified party shall have requested an indemnifying party to
reimburse the indemnified party for fees and expenses of

19

--------------------------------------------------------------------------------


counsel in accordance with the provisions hereof, such indemnifying party agrees
that it shall be liable for any settlement of the nature contemplated by
Section 7(a)(ii) effected without its written consent if (i) such settlement is
entered into more than 45 days after receipt by such indemnifying party of the
aforesaid request, (ii) such indemnifying party shall have received notice of
the terms of such settlement at least 30 days prior to such settlement being
entered into and (iii) such indemnifying party shall not have reimbursed such
indemnified party in accordance with such request prior to the date of such
settlement.

        SECTION 8.    Contribution.    If the indemnification provided for in
Section 7 hereof is for any reason unavailable to or insufficient to hold
harmless an indemnified party in respect of any losses, liabilities, claims,
damages or expenses referred to therein, then each indemnifying party shall
contribute to the aggregate amount of such losses, liabilities, claims, damages
and expenses incurred by such indemnified party, as incurred, (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Issuer and the Guarantors on the one hand and the Initial Purchasers on the
other hand from the offering of the Securities pursuant to this Agreement or
(ii) if the allocation provided by clause (i) is not permitted by applicable
law, in such proportion as is appropriate to reflect not only the relative
benefits referred to in clause (i) above but also the relative fault of the
Issuer and the Guarantors on the one hand and of the Initial Purchasers on the
other hand in connection with the statements or omissions which resulted in such
losses, liabilities, claims, damages or expenses, as well as any other relevant
equitable considerations.

        The relative benefits received by the Issuer and the Guarantors on the
one hand and the Initial Purchasers on the other hand in connection with the
offering of the Securities pursuant to this Agreement shall be deemed to be in
the same respective proportions as the total net proceeds from the offering of
the Securities pursuant to this Agreement (before deducting expenses) received
by the Issuer and the total underwriting discount received by the Initial
Purchasers bear to the aggregate initial offering price of the Securities.

        The relative fault of the Issuer and the Guarantors on the one hand and
the Initial Purchasers on the other hand shall be determined by reference to,
among other things, whether any such untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information supplied by the Issuer or the Guarantors or by the Initial
Purchasers and the parties' relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.

        The Issuer, the Guarantors and the Initial Purchasers agree that it
would not be just and equitable if contribution pursuant to this Section 8 were
determined by pro rata allocation or by any other method of allocation which
does not take account of the equitable considerations referred to above in this
Section 8. The aggregate amount of losses, liabilities, claims, damages and
expenses incurred by an indemnified party and referred to above in this
Section 8 shall be deemed to include any legal or other expenses reasonably
incurred by such indemnified party in investigating, preparing to defend or
defending against any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or any claim whatsoever
based upon any such untrue or alleged untrue statement or omission or alleged
omission.

        Notwithstanding the provisions of this Section 8, no Initial Purchaser
shall be required to contribute any amount in excess of the amount by which the
total price at which the Securities purchased by it and sold to a Subsequent
Purchaser were sold to such Subsequent Purchaser exceeds the amount of any
damages which such Initial Purchaser has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission.

        No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the 1933 Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.

20

--------------------------------------------------------------------------------


        For purposes of this Section 8, each person, if any, who controls an
Initial Purchaser within the meaning of Section 15 of the 1933 Act or Section 20
of the 1934 Act shall have the same rights to contribution as such Initial
Purchaser, and each director of the Issuer and Guarantors, and each person, if
any, who controls the Issuer or the Guarantors within the meaning of Section 15
of the 1933 Act or Section 20 of the 1934 Act shall have the same rights to
contribution as the Issuer and the Guarantors. The Initial Purchasers'
respective obligations to contribute pursuant to this Section 8 are several in
proportion to the principal amount of Securities set forth opposite their
respective names in Schedule A hereto and not joint.

        SECTION 9.    Representations, Warranties and Agreements to Survive
Delivery.    All representations, warranties and agreements contained in this
Agreement or in certificates of the Issuer or the Guarantors submitted pursuant
hereto shall remain operative and in full force and effect, regardless of any
investigation made by or on behalf of the Initial Purchasers or controlling
person, or by or on behalf of the Issuer or the Guarantors, and shall survive
delivery of the Securities to the Initial Purchasers.

        SECTION 10.    Termination of Agreement.    

        (a)    Termination; General.    The Initial Purchasers may terminate
this Agreement, by notice to the Issuer and the Guarantors, at any time at or
prior to the Closing Time (i) if there has been, since the time of execution of
this Agreement or since the respective dates as of which information is given in
the Offering Memorandum, any Material Adverse Effect, or (ii) if there has
occurred any material adverse change in the financial markets in the United
States or the international financial markets, any outbreak of hostilities or
escalation thereof or other calamity or crisis or any change or development
involving a prospective change in national or international political, financial
or economic conditions, in each case the effect of which is such as to make it,
in the judgment of Banc One on behalf of the Initial Purchasers, impracticable
or inadvisable to market the Securities or to enforce contracts for the sale of
the Securities, or (iii) if trading in any securities of the Issuer or any
Guarantor has been suspended or materially limited by the Commission or the
Nasdaq Stock Market, or if trading generally on the American Stock Exchange or
the New York Stock Exchange or in the Nasdaq Stock Market has been suspended or
materially limited or minimum or maximum prices for trading have been fixed, or
maximum ranges for prices have been required, by any of said exchanges or by
such system or by order of the Commission, the National Association of
Securities Dealers, Inc. or any other governmental authority, or a material
disruption has occurred in commercial banking or securities settlement or
clearance services in the United States or in Europe, or (iv) if a banking
moratorium has been declared by either Federal, Nevada, New York or Washington
authorities.

        (b)    Liabilities.    If this Agreement is terminated pursuant to this
Section, such termination shall be without liability of any party to any other
party except as provided in Section 4 hereof, and provided further that Sections
7, 8 and 9 shall survive such termination and remain in full force and effect.

        SECTION 11.    Default by One or More of the Initial Purchasers.    If
one or more of the Initial Purchasers shall fail at the Closing Time to purchase
the Securities which it or they are obligated to purchase under this Agreement
(the "Defaulted Securities"), the Initial Purchasers shall have the right, but
not the obligation, within 24 hours thereafter, to make arrangements for one or
more of the non-defaulting Initial Purchasers, or any other initial purchasers,
to purchase all, but not less than all, of the Defaulted Securities in such
amounts as may be agreed upon and upon the terms herein set forth; if, however,
the Initial Purchasers shall not have completed such arrangements within such
24-hour period, then:

        (a)  if the number of Defaulted Securities does not exceed 10% of the
aggregate principal amount of the Securities, each of the non-defaulting Initial
Purchasers shall be obligated, severally and not jointly, to purchase the full
amount thereof in the proportions that their respective

21

--------------------------------------------------------------------------------

obligations to purchase hereunder bear to the obligations of all non-defaulting
Initial Purchasers, or

        (b)  if the number of Defaulted Securities exceeds 10% of the aggregate
principal amount of the Securities, this Agreement shall terminate without
liability on the part of any non-defaulting Initial Purchaser.

        No action taken pursuant to this Section 11 shall relieve any defaulting
Initial Purchaser from liability in respect of its default under this Agreement.

        In the event of any such default which does not result in a termination
of this Agreement, either the Initial Purchasers or the Issuer and the
Guarantors shall have the right to postpone the Closing Time for a period not
exceeding seven days in order to effect any required changes in the Offering
Memorandum or in any other documents or arrangements.

        SECTION 12.    Notices.    All notices and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
mailed or transmitted by any standard form of telecommunication. Notices to the
Initial Purchasers shall be directed to Banc One Capital Markets, Inc. 1 Bank
One Plaza, Chicago, Illinois 60670, attention Investment Grade Securities;
notices to the Issuer and the Guarantors shall be given to each of them at 6800
Cintas Blvd., P.O. Box 625737, Cincinnati, Ohio 45262-5737, attention President.

        SECTION 13.    Parties.    This Agreement shall inure to the benefit of
and be binding upon the Initial Purchasers, the Issuer and the Guarantors and
their respective successors. Nothing expressed or mentioned in this Agreement is
intended or shall be construed to give any person, firm or corporation, other
than the Initial Purchasers, the Issuer and the Guarantors and their respective
successors and the controlling persons and officers and directors referred to in
Sections 7 and 8 and their heirs and legal representatives, any legal or
equitable right, remedy or claim under or in respect of this Agreement or any
provision herein contained. This Agreement and all conditions and provisions
hereof are intended to be for the sole and exclusive benefit of the Initial
Purchasers, the Issuer and the Guarantors and their respective successors, and
said controlling persons and officers and directors and their heirs and legal
representatives, and for the benefit of no other person, firm or corporation. No
purchaser of Securities from the Initial Purchasers shall be deemed to be a
successor by reason merely of such purchase.

        SECTION 14.    GOVERNING LAW AND TIME.    THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
EXCEPT AS OTHERWISE SET FORTH HEREIN, SPECIFIED TIMES OF DAY REFER TO NEW YORK
CITY TIME.

        SECTION 15.    Effect of Headings.    The Article and Section headings
herein and the Table of Contents are for convenience only and shall not affect
the construction hereof.

22

--------------------------------------------------------------------------------

        If the foregoing is in accordance with your understanding of our
agreement, please sign counterparts hereof.

  Very truly yours,
 
CINTAS CORPORATION NO. 2
as Issuer
  
 
By:
/s/  ROBERT J. KOHLHEPP      

--------------------------------------------------------------------------------

Name:  Robert J. Kohlhepp
Title:    Chief Executive Officer
 
CINTAS CORPORATION
as Parent Guarantor
  
 
By:
/s/  ROBERT J. KOHLHEPP      

--------------------------------------------------------------------------------

Name:  Robert J. Kohlhepp
Title:    Chief Executive Officer
 
Subsidiary Guarantors
 
AFFIRMED MEDICAL, INC.,
AMERICAN FIRST AID COMPANY,
CINTAS CORPORATION NO. 3,
CINTAS CORP. NO. 8, INC.,
CINTAS CORP. NO. 15, INC.,
CINTAS FIRST AID HOLDINGS CORPORATION, LLT, INC.,
RESPOND INDUSTRIES, INCORPORATED,
XPECT FIRST AID CORPORATION
  
 
By:
/s/  ROBERT J. KOHLHEPP      

--------------------------------------------------------------------------------

Name:  Robert J. Kohlhepp
Title:    Chief Executive Officer
 
CINTAS—RUS, L.P.
 
By:
CINTAS CORP. NO. 8, INC., its General Partner
  
 
By:
/s/  ROBERT J. KOHLHEPP      

--------------------------------------------------------------------------------

Name:  Robert J. Kohlhepp
Title:    Chief Executive Officer

S-1

--------------------------------------------------------------------------------

CONFIRMED AND ACCEPTED,
    as of the date first above written:    
BANC ONE CAPITAL MARKETS, INC.
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
LEHMAN BROTHERS INC.
WILLIAM BLAIR & COMPANY, L.L.C.
MCDONALD INVESTMENTS INC.
U.S. BANCORP PIPER JAFFRAY INC.
FIRST UNION SECURITIES, INC.
MORGAN STANLEY & CO. INCORPORATED
By:
BANC ONE CAPITAL MARKETS, INC.
  
 
 
By:
/s/  ROBERT NORDLINGER      

--------------------------------------------------------------------------------

Name:  Robert Nordlinger
Title:    Director
 
 
By:
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
  
By:
/s/  BRIT BARTTER      

--------------------------------------------------------------------------------

Name:  Britt Barter
Title:    Managing Director
 
 
Acting severally on behalf of themselves and as representatives of the Initial
Purchasers named above.
 
 

S-2

--------------------------------------------------------------------------------




Schedule 1


Initial Purchaser


--------------------------------------------------------------------------------

  Principal Amount
of 5.125% Notes
due 2007

--------------------------------------------------------------------------------

  Principal Amount
of 6% Notes
due 2012

--------------------------------------------------------------------------------

Banc One Capital Markets, Inc.   $ 81,000,000   $ 81,000,000 Merrill Lynch,
Pierce, Fenner & Smith
Incorporated     81,000,000     81,000,000 Lehman Brothers Inc.     22,500,000  
  22,500,000 William Blair & Company, L.L.C     9,000,000     9,000,000 McDonald
Investments Inc     9,000,000     9,000,000 U.S. Bancorp Piper Jaffray Inc.    
9,000,000 ]   9,000,000 First Union Securities, Inc.     9,000,000     9,000,000
Morgan Stanley & Co. Incorporated     4,500,000 ]   4,500,000    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  Total   $ 225,000,000   $ 225,000,000    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

        1.    The initial offering price of the Notes due 2007 and the Notes due
2012 shall be 99.655% and 99.340%, respectively, of the principal amount
thereof, plus accrued interest, if any, from the date of issuance.

        2.    The purchase price to be paid by the Initial Purchasers for the
Notes due 2007 and the Notes due 2012 shall be 99.055% and 98.690%,
respectively, of the principal amount thereof.

        3.    The interest rate on the Notes due 2007 and the Notes due 2012
shall be 5.125% and 6%, respectively, per annum.

Sch 1-1

--------------------------------------------------------------------------------





Schedule 2


Parent Guarantor's non-Guarantor Significant Subsidiaries
  

None.

Sch 2-1

--------------------------------------------------------------------------------




Exhibit A


FORM OF REGISTRATION RIGHTS AGREEMENT

[TO FOLLOW]

Exh-A-1

--------------------------------------------------------------------------------





Exhibit B



FORM OF OPINION KEATING, MUETHING & KLEKAMP, P.L.L.

[TO FOLLOW]


Exh-B-1

--------------------------------------------------------------------------------




QuickLinks


Exhibit 10.16



TABLE OF CONTENTS
Schedule 1
Schedule 2

Exhibit A



Exhibit B



FORM OF OPINION KEATING, MUETHING & KLEKAMP, P.L.L. [TO FOLLOW]
